Citation Nr: 1013286	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to April 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In a May 2009 Board decision, it was determined that for the 
period prior to February 13, 2008, the criteria for the 
assignment of an initial evaluation in excess of 20 percent 
for service-connected diabetes mellitus were not met.  It 
was determined, however, that for the period beginning on 
February 13, 2008, the criteria for the assignment of a 40 
percent evaluation, but not higher, for service-connected 
diabetes mellitus were met.  

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In a November 2009 Order, the 
Court granted the Joint Motion For Remand.  The Board's 
entire decision was vacated and the Veteran's claim was 
remanded to the Board.  The Order called for the claim to be 
remanded so that an attempt could be made to obtain 
additional private medical records and so that a 
contemporaneous examination could be conducted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Diabetes mellitus is evaluated according to Diagnostic Code 
(DC) 7913.  A 20 percent disability rating is appropriate 
for diabetes requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability rating is appropriate for diabetes requiring 
insulin, restricted diet, and regulation of activities.  A 
60 percent disability rating contemplates diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913 (2009).

The Veteran's last VA examination for service-connected 
diabetes mellitus was conducted some years ago.  In a 
statement dated in February 2008, a private physician stated 
that because of treatment for the Veteran's diabetes 
mellitus, strenuous exercise would increase his risk of 
severe hypoglycemia and other serious side effects.  No 
records were associated with this statement.

The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, given 
the private physician's statement, a new VA examination is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
appellant and his representative and 
seek information concerning all 
treatment he has had for his diabetes 
since 2007.  They should set out the 
locations and approximate dates of all 
treatment.  To the extent treatment was 
with private providers, the appellant 
should be asked to obtain the records 
or provide such releases as needed to 
obtain records.  The records obtained 
should include the physician who made 
the February 2008 statement.  To the 
extent records cannot or are not 
obtained, the claims folder should 
contain documentation of the attempts 
made and appropriate notice to the 
appellant and his representative.

2.  After the records are obtained, or 
determined to be unavailable, schedule 
the Veteran for a VA examination to 
determine the current severity of his 
diabetes mellitus.  His claims file 
must be reviewed by the examiner in 
conjunction with the examination.  All 
necessary diagnostic studies should be 
performed.  The examiner should 
indicate whether the Veteran requires 
insulin, oral medications, restricted 
diet, regulation of activity or 
hospitalization for hypoglycemic 
reactions or ketoacidosis.  The 
examiner should comment on whether the 
Veteran's diabetes mellitus requires 
regular visits to a diabetic care 
provider and should describe the 
frequency of any such visits.  

3.  Thereafter, the AMC/RO should 
readjudicate the claim on appeal based 
on all of the evidence of record.  If 
the disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran a supplemental statement of the 
case (SSOC) and afford them an 
applicable opportunity to respond.

The Appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


